                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


COLLEN LEWANDOWSKI                           )
                                             )
                      Plaintiff,             )       Civil Action No. 18-1441
                                             )
       v.                                    )       Judge Cathy Bissoon
                                             )
NATIONWIDE MUTUAL INSURANCE                  )
COMPANY                                      )
                                             )
                      Defendant.             )


                               MEMORANDUM AND ORDER

                                      I. MEMORANDUM


       Plaintiff’s Motion for Summary Judgment-Declaratory Judgment (hereinafter “Plaintiff’s

Mot.,” Doc. 15) will be denied. Defendant’s Motion for Summary Judgment (hereinafter “Def.’s

Mot.,” Doc. 18) will be granted.

       This case involves an automobile insurance policy (the “Policy,”) provided by Defendant,

Nationwide Mutual Insurance Company (“Defendant”), for Plaintiff, Ms. Colleen Lewandowski

(“Plaintiff”). Plaintiff allowed her boyfriend, Mr. Joseph Koch, to borrow her motor vehicle,

which was covered by the Policy. Mr. Koch was involved in a motor vehicle incident, causing

property damage and personal injuries. As stipulated by the parties for the purposes of these

Motions, Plaintiff did not know that Mr. Koch’s license was suspended when she allowed him to

borrow her motor vehicle. See Plaintiff’s Complaint (“Compl.,” Doc. 1-1). At issue is a Policy

exclusion (“Exclusion 17”), which acted as the grounds upon which Defendant denied coverage

to Plaintiff based on Mr. Koch’s unlicensed status while using Plaintiff’s motor vehicle. See id.

at 16-18. In her Complaint, Plaintiff brings forth two allegations: bad faith under 42 Pa. Stat.
and Cons. Stat. Ann. § 8371 (West) and breach of contract, both stemming from Defendant’s

denial of coverage under the Policy.

       Plaintiff argues that she is entitled to summary judgment because Defendant’s

interpretation of the Policy would lead to an “absurd” result and that Defendant’s decision to

deny her coverage was a breach of contract, done in bad faith and lacked sufficient investigation.

Plaintiff’s Motion ¶¶53-55. Defendant argues that the Policy precludes the coverage that

Plaintiff seeks, and that its interpretation and application of the Policy is reasonable under the

law and not done in bad faith. After an analysis of the Policy and relevant exclusion, the Court

finds that Plaintiff’s arguments lack merit and that the Policy as drafted is not ambiguous and

that Defendant acted reasonably and consistently with the language of the Policy.

       A. The Meaning of Exclusion 17 and “Insured.”

       Contrary to Defendant’s position, Plaintiff alleges that Exclusion 17 should not apply to

her. The Court does not agree. The exclusion, as written, plainly states that coverage for auto

liability excludes “any motor vehicle which any insured…uses without a reasonable belief of

being entitled to do so,” and “an insured shall not be held to have a reasonable belief of being

entitled to operate a motor vehicle if that person’s license has been suspended, revoked, or never

issued.” (emphasis added). Compl. at 40, 42, and 44. As emphasized, the auto liability coverage

applies to the motor vehicle, regardless of who was driving, provided that the driver in question

constitutes an “insured” under the policy.

       Plaintiff’s argument that she lacked knowledge as to the status of her boyfriend’s license

is unpersuasive. The policyholder’s knowledge is irrelevant as a component with respect to the

exclusion. Whether Plaintiff knew Mr. Koch’s license was suspended has no bearing on this

exclusion because she is not the “insured” under the meaning of this exclusion. What matters



                                                  2
was that Mr. Koch was an “insured” as defined by the policy, and used her motor vehicle (the

one under the policy) without a reasonable belief of being entitled to do so.

       Turning to Plaintiff’s argument that Mr. Koch does not constitute an “insured” under the

policy, the Court finds that similarly unpersuasive. Plaintiff claims that the definition of

“insured” is ambiguous, but the Court disagrees. As Defendant correctly points out in its

briefing, the Policy defines “insured” as “[o]ne who is described as entitled to protection under

each coverage” and that the relevant liability coverage section describes “any person or

organization who is liable for the use of your auto while used with your permission” as someone

entitled to coverage. Compl. at 30, 40. As both parties agree that Plaintiff’s boyfriend used her

car with her permission, he is an “insured” under the policy.

       Plaintiff’s reliance on State Farm Mutual Automobile Insurance Company v. Moore to

support her argument is misplaced. 544 A.2d 1017 (Pa. Super. 1987). As Defendant correctly

points out, Moore focused on ambiguity in the meaning of “entitled.” That is not at issue here,

as the Policy clearly defines what it means for a driver to be “entitled.” Further, the provision at

issue in Moore stated that the insurance company would not “provide Liability Coverage…[f]or

any person using a vehicle without a reasonable belief that the person is entitled to do so.” Id. at

1018 (emphasis added). In contrast, the provision at issue in the Policy denies coverage for “any

motor vehicle,” the definition of which is not in dispute. Compl. at 40, 42, and 44.

       Plaintiff next attempts to argue that Exclusion 17 contradicts the liability section

coverage agreement (“Coverage Agreement 1”) in the Policy because the liability coverage

refers to an individual (i.e., “you” as the policyholder, or “any person”) whereas Exclusion 17

refers to the motor vehicle. As Defendant indicates, though, this section sets forth the scope of

liability coverage in its broadest form. Defendant’s Memorandum of Law in Opposition to



                                                 3
Plaintiff’s Motion for Summary Judgment (“Def.’s Opp.”), Doc. 24. That does not mean that

exclusions cannot address different circumstances or scenarios and are bound to use the same

exact language in the same exact manner as the general description of the liability coverage used

in Coverage Agreement 1. Neither Exclusion 17 nor the definition of “insured” in the Policy is

ambiguous by the Court’s reading.

       The Court next turns to Plaintiff’s claims that reading Exclusion 17 to exclude any motor

vehicle driven by the un-entitled driver, rather than the individual un-entitled driver, would lead

to an “absurd” result by “strip[ping] insurance coverage from [the policyholder], who has paid

for her insurance, is in good standing and who did nothing wrong.” Plaintiff’s Mot. at ¶31. The

Court does not agree that reading the Policy this way would be absurd. The plain language of

Exclusion 17 is enough to put a policyholder on notice that allowing improper operation of her

motor vehicle by another could cause the Policy to become void as to her motor vehicle. This is

not absurd—this is simply the consequence outlined by the Policy.

       While the Court is sympathetic to Plaintiff’s situation, it is ultimately not the Court’s

place to weigh in on the practicality of the provision—rather, it must interpret it as written.

Thus, Plaintiff’s arguments that the provision would require the policyholder to “ask everyone

who uses her car if they have a license”, and that “[i]n 2019, most people presume one has a

valid driver’s license unless told otherwise, especially if they ask to use your vehicle” are

misplaced Plaintiff’s Mot. at ¶32. The Court does not believe that the Policy requires

policyholders to be omnipotent. The Policy says what it says: coverage will be excluded for any

motor vehicle operated by an insured who is not entitled to do so. What a Policyholder chooses

to do with respect to that exclusion is her decision.




                                                  4
        Plaintiff then claims that the “onus” should have been on Mr. Koch to inform her that he

did not have a license, but has not identified any legal authority for this theory. Id. at ¶33. It is

unfortunate that Mr. Koch abused Plaintiff’s trust by allegedly failing to disclose that his license

was suspended, but Mr. Koch’s wrongdoing does not affect the operation of the Policy, including

all exclusions, agreed to by Plaintiff and Defendant. Whether or not Plaintiff paid for coverage

in good faith and was fully compliant as the policyholder is not relevant under the conditions

outlined by Exclusion 17, which she agreed to when she signed the Policy.

        B. Awareness of Exclusions.

        Plaintiff also attempts to argue that Exclusion 17 is obfuscated, and Defendant had the

burden to ensure that Plaintiff “understood this exclusion or was aware of it.” Plaintiff’s Mot. at

¶49. Since she did not understand the exclusion, Plaintiff avers she should not be bound by it.

Id. at ¶¶48-53. That is not the law. Plaintiff’s reliance on Kelmo is unavailing. Kelmo

Enterprises, Inc. v. Commercial Union Insurance Company, 426 A.2d 680 (Pa. Super. 1981). As

Defendant notes, the reasoning in Kelmo was criticized by the Supreme Court of Pennsylvania in

Standard Venetian Blind v. American Empire Insurance. 469 A.2d 563, 567 (Pa. 1983) (holding

that where “the policy limitation relied upon by the insurer to deny coverage is clearly worded

and conspicuously displayed, the insured may not avoid the consequences of that limitation by

proof that [s]he failed to read the limitation or that [s]he did not understand it”). 1 See also First

Liberty Ins. Corp. v. Budow, 2007 WL 20719883, at *14 (E.D. Pa. July 17, 2007) (holding that

where an exclusionary policy was “conspicuously included in the policy at the time of purchase,



1
 While Standard Venetian left room to consider cases where “in light of the manifest inequality
of bargaining power between an insurance company and a purchaser of insurance, a court may
on occasion be justified in deviating from the plain language of a contract of insurance,” the
Court finds that Plaintiff has failed to establish such a record to demonstrate that the provision
was “unconscionable at the time it was made.” Id.
                                                   5
and was worded in clear and unambiguous language” that the insurance company “did not have

an affirmative duty to specifically make [policyholders] aware of the exclusion or explain the

effect thereof”).

        While the contract is voluminous, the Court disagrees with Plaintiff’s assessment that the

exclusion is “buried” and not conspicuous. The Court notes that the exclusions follow directly

after Coverage Section 1, and clearly apply to that section. Thus, the Court finds that the

relevant exclusion was clearly labeled and not ambiguous. As a result, the Court finds that

Defendant did not act in bad faith in denying coverage to Plaintiff without “investigating”

whether Plaintiff understood the exclusion or had knowledge as to Mr. Koch’s license status, as

such an investigation was irrelevant to the plain meaning of the Policy and relevant exclusion.

Defendant was reasonable in denying coverage to Plaintiff on the basis of the plain meaning of

the Policy and relevant exclusions and definitions, and Plaintiff has not set forth sufficient

evidence that Defendant’s denial was “frivolous, unfounded, reckless, or motivated by ill will.”

Collins v. Allstate Ins. Co., 2010 WL 2510376, at *7 (E.D. Pa. June 17, 2010).

        Plaintiff has failed to establish that Defendant breached its contract to Plaintiff and that

Defendant acted in bad faith in denying coverage. The Court agrees with Defendant that

Plaintiff’s arguments are premised on her piecemeal reading of the Policy, which is not how

insurance policies or contracts are construed. See, e.g. Cigna Corp. v. Executive Risk Indem.,

Inc., 111 A.3d 204, 212 (Pa. Super. 2015) (noting that a court “must view the policy in its

entirety, giving effect to all of its provisions” and that “the words of the insurance policy must be

construed in their natural, plain, and ordinary sense…[and] an insurance policy, like every other

written contract, must be read in its entirety and the intent of the policy is gathered from

consideration of the entire instrument”) (internal citations and quotations omitted). Plaintiff’s



                                                  6
attempts to read ambiguity into sections where none exist is cannot demonstrate bad faith or

breach of contract as a matter of law.

                                          II. ORDER

       Consistent with the foregoing, Plaintiff’s Motion for Summary Judgment (Doc. 15) is

DENIED; and Defendant’s Motion for Summary Judgment (Doc. 18) is GRANTED.

IT IS SO ORDERED.


December 20, 2019                                   s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                7
